THIS Lease Agreement (Lease) is made this 23 day of August 2000, between HEAVER
PROPERTIES, LLC, 1301 York Road, Lutherville, Maryland 21093, hereinafter called
the “Landlord,” and EarthShell CORPORATION, hereinafter called the “Tenant”.

WITNESSETH:

1) PREMISES
That the said Landlord, for and in consideration of the payment of the rentals
and performance of the covenants and agreements hereinafter mentioned, demises
and leases unto the said Tenant, and the latter does let from the former, the
following described office, known as Suite 200, in the office building known as
Heaver Plaza, hereinafter referred to as the Building, located at 1301 York
Road, Baltimore County, Maryland, consisting of 3,353 rentable square feet, as
shown outlined in red on Exhibit “A”, attached hereto, and made a part hereof.
Said office shall be referred to in this Lease as the Premises. In addition to
the Premises, Tenant shall have the right of non-exclusive use, in common with
others, of driveways, access roads, footways, and loading facilities; all to be
subject to the terms and conditions of this Lease and to the rules and
regulations for use thereof as prescribed by Landlord.

2) TERM
The term of this Lease shall commence on September 15, 2000, and shall terminate
on September 30, 2003, for a period of three years and one half month.

) RENT
Tenant covenants and agrees to pay to the Landlord a base rental for the
Premises, at the rate of Sixty-five Thousand Three Hundred Eighty-eight Dollars
and Ninety-six Cents ($65,388.96) per annum, payable in twelve (12) equal
monthly installments of $5,449.08 each, in advance, on or before the first day
of each full calendar month during the term; the first payment shall be due and
payable upon the signing of the Lease. All rentals payable by Tenant to Landlord
under this Lease shall be paid to Landlord at the office of Landlord herein
designated by it for notices (See Article 27). Tenant will promptly pay all
rentals herein prescribed when and, as the same shall become due and payable. If
the term of the Lease does not begin on the first day or end on the first day of
a month, the Base Rent for that partial month shall be prorated by multiplying
the monthly Base Rent by a fraction, the numerator of which is the number of
days of the partial month included in the term and the denominator of which is
the total number of days in the full calendar month.

4) ESCALATION CLAUSE
At the commencement of the second year of this term and on the anniversary date
of each year thereafter that this Lease is in effect, the base rent to be paid
to Landlord by Tenant shall be derived by adding 3% of the preceding year’s rent
to the preceding year’s rent, the total of which shall then be payable in the
same manner as the base rent in Article 3 hereof. Base rent throughout the
balance of the lease term shall be as follows

        October 1, 2001        $67,350.63/annual         $5,612.55/monthly
        October 1, 2002        $69,371.15/annual         $5,780.93/monthly

5) REAL ESTATE TAXES AND CHARGES
The Building, situated on 5.909 acres of land, contains a total of 100,000
square feet of leasable area, of which 2,994 usable square feet constitutes the
Premises. The real estate taxes and Metropolitan District charges levied against
the Premises including, but not limited to, those charged by Baltimore County
and the State of Maryland or any form of tax which replaces these charges in the
future, are based upon the assessment on the improvements and land by the
Department of Assessments and Taxation of Baltimore County or the State of
Maryland or any other agency authorized to assess commercial real estate in this
area. Tenant shall pay 2.99 percent of any increase in said taxes and charges
over the Base Tax (as defined below), whether such increase is due to a change
in the tax rate or a change in the assessment of the said any increase in real
estate tax assessments caused by specific improvements made solely to the
Premises. Tenant agrees to promptly pay said percent of said increased taxes and
charges, but not any penalties, late interest, or late charges, upon submission
of a true and correct photocopy of the tax bill by Landlord. For purposes of
this Lease, base tax means $122,912.77 for the fiscal year July 1, 2000 to June
30, 2001. Tenant shall not be responsible for any increase in the taxes or
charges that were caused by any additional building on the site.

6) UTILITY SURCHARGE
In the event that charges to the Building for utilities (gas, electric & water)
shall increase by more than 15% cumulatively per year, Tenant shall be
responsible for 2.99% of any overage beyond said 15% which shall be considered
“additional rent” and Tenant hereby agrees to promptly pay any such surcharge
upon being invoiced by Landlord with a reasonably detailed statement therefore.


 Example:     Utility charges 2000        $145,050
                                            x 15%
                                          $166,813

              Assume charges 2001 =        168,000
              Overage =                   $  1,187

              Tenant surcharge = $1,187 2.99% = $35.49
              Tenant charge for 2001 = $35.49


For purposes of this Lease, base year shall mean calendar year 2000. If another
tenant or tenants in the Building consume excessive amounts of utilities,
Landlord shall charge the tenants directly for such excessive use and subtract
all payments towards utilities from the calculation contemplated under this
article.

7) USE AND ENJOYMENT
The Premises shall be used for general office use and for no other purposes.
Tenant shall, at Tenant’s expense, comply with all laws, rules, regulations,
requirements and ordinances existing or hereafter enacted or imposed by any
governmental authority having jurisdiction over the Premises, the Building,
Landlord or Tenant applicable to Tenant and Tenant’s particular use of the
Premises. Landlord warrants that so long as Tenant complies with every covenant
of this Lease and is not in default of this Lease, Tenant shall have the right
of quiet enjoyment of the Premises insofar as from interference from the
Landlord or Landlord’s agents. Tenant covenants and agrees that the Premises
shall be used for the purposes above mentioned in a careful, safe and proper
manner; that it shall not deface or overload the Premises. Tenant shall maintain
the Premises, including shampooing of carpeting and cleaning of draperies, at
its own expense, in an orderly and sanitary condition. Tenant will not use nor
permit the use of any apparatus, noisy or vibration producing equipment, or
musical instruments for sounds so reproduced, transmitted or produced which
shall be audible or felt beyond the interior of the Premises. Tenant shall be
responsible for the costs of repairing or replacing any portion of the Premises
or common areas which was damaged by the act or omission of Tenant or its
agents, employees or assigns, or their use of the Premises or common areas,
normal wear and tear excepted.

8) PARKING SPACES
So long as Tenant shall pay the rent herein provided at the times designated
herein for the payment of rent, Landlord shall provide Tenant with one (1)
executive parking space and 13 unreserved parking spaces on the property on
which the Building is located. (The current executive parking space is shown on
the drawing attached hereto as Exhibit C). Tenant, represented by its office
manager, shall observe and use its best efforts to enforce the parking
regulations as equitably established by Landlord and shall require that invitees
shall not, under any circumstances, use parking spaces assigned to other tenants
of the Building. Parking spaces will be provided by Landlord for the exclusive
use of visitors to the Building. Tenant and its employees or agents shall not,
under any circumstances, use the parking spaces designated for visitors.
Persistent disregard of these regulations shall constitute a violation of the
Lease by the Tenant. Landlord shall use its best efforts to keep all spaces
clear of any obstructions.

9) ALTERATIONS AND RENOVATIONS
Tenant shall not make any alterations or renovations to the Premises without the
prior written consent of Landlord first obtained, which consent shall not be
unreasonably withheld or delayed. Said consent shall not be given until full
drawings and specifications detailing proposed changes have been submitted to
and approved by the Landlord. It is further agreed that at the termination of
this Lease or any extension thereof, Tenant shall have removed said alterations
and improvements and the Tenant shall restore the Premises to their former
condition, normal wear and tear excepted, or, if allowed by Landlord, leave the
improvements in place, in good condition, reasonable wear and tear excepted. At
the time of consenting to such alterations or improvements, Landlord shall
indicate in writing whether Tenant will be required to remove such alteration or
improvement at the end of this Lease. It is understood and agreed that Tenant
shall, in making any such alternations and improvements, as well as in its use
of the Premises, fully comply with all national and state laws, county
ordinances and regulations of public authority, as well as the requirements of
the Association of Fire Underwriters or similar governing insurance bodies, all
at Tenant’s expense. Tenant covenants, at its own expense, promptly to comply
with and do all things required by any notice served upon it or upon the
Landlord in relation to said Premises or any part thereof from any department of
the State or County, including the Health Department and Building Engineers
Office, or the United States, if the same shall be caused by Tenant’s use of the
Premises, or any alteration, addition, or change thereof made by Tenant. All
renovations and improvements shall be performed by the Landlord or a Landlord
approved contractor. (Also see Article 32)

10) LIABILITY INSURANCE
Tenant will keep in force at its own expense, so long as this Lease remains in
effect, commercial general liability insurance with respect to the Premises in
companies and in form acceptable to Landlord with a combined single limit
coverage for bodily injury and/or death to one or more persons and property
damage with minimum limits of $1,000,000 for each occurrence and $1,000,000
aggregate. Tenant shall ensure that the Landlord shall be named as an additional
insured under said policy and Tenant will further deposit the policy or policies
of such insurance or bona fide certificates thereof with Landlord. Said
certificate or policy shall stipulate that the Landlord is to be notified by the
insurance carrier prior to termination of coverage. If Tenant shall not comply
with the covenants made in this Article, Landlord may, at its option, cause
insurance as aforesaid to be issued, and in such event, Tenant agrees to pay the
premium for such insurance promptly upon Landlord’s demand, which shall be
considered additional rent.

11) SUBORDINATION OF LEASE; ATTORNMENT AGREEMENT
Tenant agrees that this Lease and the interest of the Tenant created hereunder
shall be subject and subordinate to the lien, operation and effect of all
covenants, restrictions, easements and other encumbrances now or hereafter
affecting the fee title of the Premises and to all underlying leases and any
mortgages or deeds of trust that may now or at any time hereafter be placed on
the Premises by Landlord to secure borrowed funds; the term Lease, as used
herein, shall include any renewals, modifications, consolidations, replacements
and extensions thereof. Tenant agrees, at any time hereafter, on demand, to
execute any appropriate instrument, release certificate or other documents that
may be requested by Landlord for the purpose of subjecting and subordinating
this Lease to the lien of any Mortgage or Deed of Trust, whether original or
substituted. Anything herein to the contrary notwithstanding, this Lease will
not be terminated nor will Tenant’s possession or use of the Premises be
disturbed, by reason of any default under or foreclosure of any such Mortgage or
Deed of Trust, except an event of default that would entitle Landlord to
terminate the Lease or Tenant’s possession. Tenant hereby agrees to join with
Landlord and Landlord’s mortgagee in executing an Attornment Agreement in a form
satisfactory to Landlord’s mortgagee, which Tenant hereby agrees to do if
requested by Landlord or Landlord’s mortgagee. Tenant is willing to subordinate
the lien, operation, and effect of this Lease to the lien, operation, and effect
of a mortgage in favor of Landlord so long as Tenant is assured that its
possession of the Premises shall not be disturbed solely on the basis of said
subordination.

12) ESTOPPEL CERTIFICATES
Each party agrees at any time, and from time to time, upon written request by
the other party, to execute, acknowledge and deliver to such other party a
statement in writing certifying that this Lease is unmodified and in full force
and effect (or, if there have been any modifications, that the same is in full
force and effect as modified, and stating the modifications), and the dates to
which rent and other charges have been paid, and whether there is any existing
notice of default served by such other party, it being intended that such
statement delivered pursuant to this Article may be relied upon by a prospective
purchaser or mortgagee of the reversion or the leasehold.

13) INDEMNIFICATION AND EXCULPATION
Tenant shall indemnify Landlord and save it harmless from and against any and
all claims, actions, damages, liability and expense in connection with loss of
life, personal injury and/or damage to property arising from or out of the
occupancy and use by Tenant, subtenants or assignees, of the Premises, or any
part thereof or any other part of Landlord’s property, or occasioned wholly or
in part by any act or omission of Tenant, its agents, contractors, guests or
employees, except that said damage or injury was caused by the negligence or
willful misconduct of the Landlord or its agents, contractors, invitees or
employees.. Tenant further agrees that Landlord shall not be responsible or
liable for damages or injuries to the person or property of the Tenant or its
employees, agents, invitees, and contractors, including damages to the Premises
or to any other person or to Tenant’s business caused directly or indirectly by
water damage, theft, fire or other casualty, or any cause whatever, except that
said damage or injury was caused by the negligence or willful misconduct of the
Landlord or its agents, contractors, invitees, or employees, and then, only to
the extent that the loss is not covered by the Tenant’s insurance.

14) BANKRUPTCY OF TENANT
If any sale of Tenant’s interest in the Premises created by this Lease shall be
made under execution or similar legal process, or if Tenant shall petition to be
adjudicated as bankrupt or insolvent, or if a receiver or trustee shall be
appointed for its business or property, or if a corporate reorganization of
Tenant or an arrangement with its creditors shall be approved by a court order
under the Federal Bankruptcy Act, or if Tenant shall make an assignment for the
benefit of creditors, or if in any other manner the Tenant’s interest under this
Lease shall pass to another by operation of law, then, in any of said events,
Tenant shall be deemed to have breached a material covenant of this Lease and
Landlord may, at its option, re-enter the Premises and declare this Lease and
the tenancy hereby created terminated, but notwithstanding such termination,
Tenant shall remain liable for all rent or damages which may be due at the time
of such termination and, further, shall be liable for any damages as set forth
under Article 16.

15) DEFAULT PROVISIONS
The following events shall be deemed a default of this Lease by Tenant:

    a) Failure of Tenant to pay rent required to be paid under this Lease for a
period of five (5) days or more from the date when it was due hereunder. Failure
of Tenant to pay additional rent or any other sum of money required to be paid
under this Lease for a period of fifteen (15) days or more from the date when it
was due hereunder

    b) Failure by Tenant to pay any installment of base rent within five (5)
days of due date three or more times during twelve (12) consecutive months
during the term of this Lease.

    c) Failure by Tenant to comply with any other covenant or condition, other
than the covenants to pay any installment of base rent or additional rent, of
this Lease within ten (10) days of notice from Landlord, unless compliance
requires a longer period of time, in which case Tenant shall not be considered
in default, if it has commenced performance promptly and is diligently and in
good faith pursuing its cure until its timely resolution.

    d) Deleted

    e) Deleted

    f) The filing of a tax lien, attachment, execution or other judicial seizure
against Tenant's property which is not bonded or discharged within thirty (30)
days of the date said lien, attachment, execution or seizure if filed.

    g) Commencement of action or proceeding for the liquidation or dissolution
of Tenant or the appointment of a trustee or receiver of the Tenant's property,
whether instituted by or against the Tenant, if not discharged or bonded within
thirty (30) days of commencement of said action or proceeding.

16) REMEDIES
Upon the occurrence of an event of default, Landlord shall have the following
remedies, as well as any other legal means of redress then available.

    a) Landlord shall have the right to terminate this Lease and immediately
repossess the Premises and further be entitled to recover as damages the total
amount of the following:

        (1) all direct and verifiable costs to recover the Premises, including
all standard legal fees and costs of suit, and

        (2) any unpaid rent earned at the time of termination, plus interest,
computed at the greater of: (i) eighteen percent (18%) per annum, or (ii) at 4%
over the then current prime rate used by Allfirst Bank, (i.e. prime is 8‰+4‰ =
12‰ ‹ 18‰ therefore 18%)

    b) Without terminating this Lease, Landlord may reenter and attempt to relet
the Premises, by legal process without liability to Tenant (which liability is
hereby expressly waived). In the event of reletting by the Landlord as the agent
of the Tenant, the reletting shall be on such terms, conditions and rentals as
the Landlord may deem proper and the proceeds that may be collected from the
same, less the expense of recovering the Premises and reletting, including any
broker's commissions, all standard costs and legal fees, shall be applied
against the amounts due by Tenant, as outlined under items a) (1)-(3) of this
Article, and the Tenant shall remain liable for any balance not covered by the
proceeds of said reletting. Such reletting shall not operate as a waiver or
postponement of any right of the Landlord against the Tenant.

    c) In addition to the rights and options aforementioned, Landlord shall have
any and all rights which may be available to it at the time of a default,
whether by statute, ordinance, rule of court, common law, at law or in equity.
All rights and remedies shall be cumulative, and none shall exclude any other
remedies or rights.

17) LANDLORD'S RIGHT TO CURE
On the occurrence of an event of default, Landlord without thereby waiving the
event of default, may, at Landlord’s sole option, elect to perform the same for
the Tenant at Tenant’s expense, without prior notice in cases of emergency (but
Landlord shall use its best efforts to notify Tenant as soon as practicable
under the circumstances) and with ten (10) days written notice in all other
cases. Landlord may enter Premises to perform under this Article without
incurring any liability to Tenant or anyone claiming through Tenant, and any
reasonable costs incurred by Landlord in so doing shall be considered as
Additional Rent.

18) INABILITY TO PERFORM
This Lease and the obligations of the Tenant hereunder, including the payment of
rent, shall not be affected by Landlord’s inability to fulfill any of its
obligations under this Lease or to provide any service to be supplied by it
under the terms of this Lease, if Landlord is prevented or delayed from so doing
by reasons or circumstances beyond Landlord’s control. Landlord shall not be
liable for interference with any services provided to Tenant by others for any
reason or circumstance beyond Landlord’s control. This Article shall not impose
any obligations upon the Landlord that are not specifically stated elsewhere in
this Lease.

19) ASSIGNMENT AND SUBLETTING
Tenant warrants for itself and permitted successors and assigns that it will not
assign or otherwise transfer, mortgage or otherwise hypothecate this Lease or
their rights hereunder, or will it sublet the Premises or any part thereof or
permit anyone other than the Tenant to occupy the Premises, or permit the
transfer of this Lease by operation of law, without the prior written consent of
the Landlord first obtained. Landlord may not unreasonably withhold, delay or
condition such consent, and any consent given shall not constitute consent to
subsequent assignments or sublets. Any transfer without Landlord’s consent shall
be null and void. Notwithstanding any contrary provision in this Lease, Tenant
may assign this Lease or sublease part or all of the Premises without Landlord’s
consent to (a) any corporation, partnership, or other entity that controls, is
controlled by, or is under common control with, Tenant; as long as nature of use
does not change; or (b) any corporation resulting from the merger or
consolidation with Tenant or to any entity that acquires all of Tenant’s assets
as a going concern of the business that is being conducted on the Premises, as
long as the assignee or subtenant is a bona fide entity and assumes the
obligations of Tenant. As long as Tenant is a corporation the outstanding voting
stock of which is listed with NASDAQ or other “national securities exchange” (as
defined in the Securities Exchange Act of 1934), the transfer by sale,
assignment, bequest, inheritance, operation of law, or other disposition of any
part or all of the corporate shares of Tenant shall not constitute an assignment
for purposes of this Lease.

        If the Tenant wishes to transfer this Lease in whole or in part, Tenant
shall submit to Landlord in writing the following items; the name and address of
the proposed transferee, a detailed statement of the proposed transferee’s
business including financial references and information concerning the financial
condition of the proposed transferee, and a copy of the proposed assignment or
sublease document. If Landlord grants permission to transfer said Lease, Tenant
shall provide an additional copy of the transfer document, fully executed by
Tenant and transferee, within 30 days of consent by Landlord. Tenant shall
further warrant that the Landlord shall have no liability for any costs to
create said transfer, including but not limited to, realtor’s commissions,
renovation costs, etc.

20) LANDLORD'S SERVICES - GROSS
Landlord agrees, as long as no event of default exists, to furnish to Tenant
adequate heat and air conditioning for the Premises; toilet facilities on each
floor for the use of the employees, customers and other invitees of tenants
leasing office space; janitorial service for the Premises each week night
(holidays recognized by federal government excluded); electricity for lighting
purposes and convenience outlets in the Premises; and elevator service; except
that heat, air conditioning (HVAC service) and elevator service shall be
furnished only between the hours of 6:00 a.m. and 7:00 p.m., Monday through
Friday and Saturday from 8:00 a.m. until 1:00 p.m. (Sundays and holidays
recognized by the federal government excluded) (standard hours), and when, in
the sole non capricious judgment of Landlord, the weather requires HVAC service,
except that at least one (1) elevator shall be available at all times. Landlord
shall provide all such services in a manner consistent with the level of
services provided by landlords of comparable office buildings in the Baltimore
metropolitan area. Tenant and its agents, contractors, employees, and invitees
shall have access to the Premises 24 hours per day, seven days per week.

        If Tenant requires consistent use of the Premises during hours other
than the standard hours (the “extra hours”), a special arrangement must be made
by Tenant with Landlord in written form, mutually agreed with the parties, prior
to use of the Premises during the “extra hours”. Landlord shall be paid $23.00
per hour for HVAC service as invoiced, for “extra hours” only beyond 9:00 p.m.
weekdays and 1p.m. Saturday, all day Sundays and holidays (as defined above).
Any special equipment, such as but not limited to, large duplicating, printing,
coffee making, computer or data processing equipment, electric range, etc., used
by the Tenant, thereby causing a greater use of “normal” electricity, heat or
air conditioning, shall require the prior written permission of the Landlord
(which permission shall not be capriciously withheld or delayed) with specific
arrangements for Landlord’s appropriate compensation for the additional
operating costs required to support such special equipment. (By “normal” for
equipment, it is deemed that a piece of equipment that consumes more than ten
(10) amperes at 120 volts exceeds the normal criteria or the use of more than
three (3) watts per square foot for all of tenant’s equipment).

        Landlord reserves the right to suspend temporarily any service for the
purpose of inspection, repair or replacement of the facilities for the same.
Landlord, however, shall use its best efforts to minimize disruption or
interference to Tenant’s business operations and use and enjoyment of the
Premises. In the event of any temporary cessation of any service herein
provided, Landlord agrees to use its best efforts to restore the same as
promptly as possible; provided, however, that a failure to furnish any service
hereunder shall not be construed as constructive eviction of Tenant and shall
not justify Tenant in failing to perform any of Tenant’s obligations under this
Lease, and shall not give Tenant any claim against Landlord for damages for
failure to furnish such service unless such interruption is due to the
negligence or willful misconduct of Landlord or its agents, contractors,
invitees or employees. Tenant agrees to promptly advise Landlord of any
malfunction in any mechanical system within the Premises. Landlord shall
maintain all public areas (stairways, parking lot) at its sole expense, except
as outlined under Article 7 of this Lease.

21) LANDLORD AND LANDLORD'S LIABILITY
The term Landlord, as used in this Lease, means only the owner, or the mortgagee
in possession, so that in the event of any transfer of title to said Premises
and the transfer of the security deposit to the successor landlord, the said
Landlord shall be and hereby is entirely freed and relieved of all covenants and
obligations of Landlord hereunder thereafter accruing, and it shall be deemed
and construed as a covenant running with the land without further agreement
between the parties or their successors interest, or between the parties and the
transferee of title to said Premises, that the transferee has assumed and agreed
to carry out any and all covenants and obligations of Landlord hereunder. In
consideration of the benefits accruing hereunder, the Tenant for itself, its
successors and assigns, agrees that, in the event of a default or breach of any
covenant hereunder by the Landlord, no member of Heaver Properties LLC shall be
personally responsible for any actual or alleged breach of Landlord’s
obligations.

22) HOLDING OVER
In the absence of an executed extension of this Lease, Tenant agrees to vacate
the Premises by midnight on the final day of the term stated in Article 2 and
Landlord shall be entitled to the benefits of summary proceedings to recover
possession of the Premises at the end of the term, as though statutory notice
had been given. If Tenant remains in possession of the Premises beyond the
expiration date of this Lease, said action shall not be deemed to have extended
the term of the Lease or to renew the Lease for an additional term and nothing
contained in this Lease shall constitute Landlord’s approval of Tenant’s
remaining. If Tenant remains in the Premises beyond the termination date of this
Lease, Landlord, at its option, shall consider Tenant to be either a) a
“Tenant-At-Will” who shall be liable for rent at the then current market rate as
determined by the Landlord or b) a “Tenant-Holding-Over” who shall be liable for
rent in the amount of 150% of the last full month’s rate during the term of this
Lease plus any additional rent (real estate taxes, utility surcharge, etc.) and
shall also be liable for any and all direct verifiable and necessary costs
incurred by Landlord as a result of Tenant’s holding over, including but not
limited to, all typical legal fees and costs, damages and opportunity costs lost
by Landlord and damages incurred by any future tenant who is consequently unable
to occupy the Premises.

23) FIRE RESTORATION
It is understood and agreed that in the event said Premises or Building are
damaged by fire, storm, elements, or other casualty or act of a public enemy or
ordered altered due to deterioration or unsafe condition by duly constituted
public authority, but not to such an extent as to render any portion of the
Premises or Building untenantable, then the Landlord shall restore said
Premises, excepting Tenant’s equipment, as speedily as possible and there shall
be no abatement of rent. If said Premises are damaged by or altered due to any
of the aforesaid causes, only to the extent as to render them partially
untenantable, the Landlord shall restore such Premises so injured or damaged as
speedily as possible, and the rent shall be abated proportionately on such part
of said Premises as may have been rendered materially untenantable, until such
time as such part shall be fit for occupancy, after which the full amount of
rent abated as aforesaid shall be payable as hereinbefore set forth. If said
Premises are damaged by or altered due to any of the aforesaid causes to such an
extent as to render the same materially untenantable, then, Landlord shall
promptly restore said Premises so injured or damaged, and the rent shall be
wholly abated and forgiven until such time as said Premises shall be fit for
occupancy, at which time the rent shall once again be due as stated herein,
however, if said Premises shall not be fit for occupancy or shall be materially
untenantable within 180 days of said occurrence, or if Landlord estimates that
such restoration cannot be completed within 180 days of such occurrence (which
estimate Landlord shall provide to Tenant within 60 days of such occurrence),
Tenant shall have the option of terminating this Lease.

        Landlord shall have the option of terminating this Lease if the Premises
are a) rendered materially untenantable, or b) damaged by causes which are not
covered under Landlord’s insurance or if the proceeds from Landlord’s insurance
are insufficient to cover the cost of making the necessary repairs or
reconstruction or if over fifty percent (50%) of the gross leasable area of the
Building is destroyed. Landlord warrants that it will maintain adequate property
and casualty insurance. (It is understood for purposes of this Lease that
“materially untenantable” means the Premises or the Building have been damaged
to such an extent as to prohibit Tenant from conducting its normal business.) In
such event, Landlord shall notify Tenant of its election not to rebuild within
sixty days of said damage and all rights and benefits under the Lease shall
cease as of the date of said notice.

24) EMINENT DOMAIN
If the whole of the Premises or the Building shall be taken under the power of
eminent domain, then this Lease shall terminate on the day the Tenant is
required to yield to possession thereof and no further rent shall be due
hereunder from the date of said yielding of the Premises. If only a portion of
the Premises is taken, so as not to materially alter the Premises, the minimum
rent and pass through expenses shall be adjusted and Landlord shall make such
repairs and alterations as may be necessary in order to restore the part not
taken to useful condition proportionately as of the date of said taking and this
Lease shall continue in full force. Such taking shall not be deemed a breach of
the Landlord’s covenant of quiet enjoyment as contained herein. All compensation
awarded for such taking of the fee and the leasehold shall belong to and be the
property of Landlord, provided, however, that Landlord shall not be entitled to
any portion of the award made to Tenant for loss of business and for the cost of
removal of stock and fixtures. Tenant shall have no claim against Landlord
arising out of the taking or condemnation, cancellation of lease, for any
portion of the award resulting from said taking, for the value of the unexpired
term of the Lease, or for any property other than the Tenant’s personal property
lost through condemnation.

25) LANDLORD'S ACCESS
The Landlord reserves the right to enter the Premises, with prior notice to
Tenant, where possible, for the purposes of inspection or to make improvements,
repairs, or for any other purpose which Landlord considers necessary to operate
the Building, without incurring any liability to Tenant, other than liability
for personal injuries or damages caused by Landlord or its agents, invitees,
employees or assigns, during normal business hours, except in cases of
emergency, when Landlord can enter at anytime (but Landlord shall use its best
efforts to notify Tenant as soon as practicable under the circumstances). Tenant
hereby agrees not to place any new locks or to rekey any locks in or on the
Premises without Landlord’s prior approval and shall provide Landlord with all
keys to enter upon any portion of the Premises. It is further agreed that
Landlord shall have the right to show the Premises during the period of nine (9)
months prior to the expiration of this Lease to any persons who may be
interested in leasing the Premises and that the Tenant shall permit the Premises
to be shown to a mortgagor’s agent or to prospective purchasers of the Building.
During any such entry, Landlord shall use its best efforts to minimize
disruption or interference to Tenant’s business operations and use and enjoyment
of the Premises.

26) REMEDIES CUMULATIVE
No mention in this Lease of any specific right or remedy shall preclude Landlord
from exercising any other right or from having any other remedy, or from
maintaining any action to which it may otherwise be entitled either at law or in
equity; and the failure of Landlord to insist in any one or more instances upon
a strict performance of any covenant of this Lease or to exercise any option or
right herein contained shall not be construed as a waiver or relinquishment for
the future of such covenant, right or option, but the same shall remain in full
force and effect unless the contrary is expressed in writing by the Landlord.
Tenant’s liability hereunder shall not end with Landlord’s execution of a new
lease for all or any portion of the Premises or the acceptance of rent by any
subtenant or assignee.

27) NOTICES
It is mutually agreed that any notice required or permitted by this Lease, to be
given by either party to the other, may be either personally delivered or sent
by certified or registered mail, properly addressed and prepaid, to the address
of the parties provided herein, unless another address shall have been
substituted for such address by written notice, the date of so depositing (which
shall be evidenced by the postmark) or date of personal delivery, being the date
of giving such notice:


         Landlord:         Heaver Properties LLC
                           Suite 707   Heaver Plaza
                           1301 York Road
                           Lutherville, Maryland   21093-6080

         Tenant:           EarthShell Corporation
                           Suite 200 Heaver Plaza
                           1301 York Road
                           Lutherville, Maryland  21093

         Copy to:          Venable, Baetjer and Howard, LLP
                           1800 Mercantile Bank & Trust Building
                           Two Hopkins Plaza
                           Baltimore, Maryland   21201-2978
                           Attn:  Kevin L. Shepherd, Esquire.


28) SUCCESSORS AND ASSIGNS
This Lease and the covenants and conditions herein contained shall inure to the
benefit of and be binding upon the Landlord, its successors and assigns, and
shall be binding upon the Tenant, its successors and assigns, and shall inure to
the benefit of Tenant and only such assigns of Tenant to whom the assignment by
Tenant has been consented to by Landlord or assigns of Landlord under provisions
of Article 19 of this Lease.

29) APPLICABLE LEGAL ISSUES
This Lease shall be construed under the laws of Baltimore County and the State
of Maryland wherein the Premises are situated. Landlord and Tenant hereby agree
to waive trial by jury in any action, proceeding, claim or counterclaim between
Landlord and Tenant on any matter directly or indirectly arising from this
Lease, the relationship between Landlord and Tenant, the use and occupancy of
the Premises, or any damages or claims regarding this Lease. It is understood
that if two (2) or more parties shall execute this Lease as Tenant, the
liability of each party under this Lease shall be joint and several. If Landlord
shall pay any monies, or incur any expenses in connection with the violation,
breach or default of any covenants herein set forth, the amounts so paid or
incurred shall, at Landlord’s option, be considered additional rentals; payable
by Tenant promptly upon receipt of said notice of expense, and shall be
collected or enforced as provided by law in respect of rentals. Time is of the
essence in the performance of each and every one of each party’s
responsibilities under this Lease.

30) RECORDING
It is understood and agreed that this Lease may be recorded and that the costs
of recording shall be paid by the party requesting the recording. If the
mortgagee requires this Lease to be recorded, Tenant hereby agrees to execute
any appropriate documents to facilitate said recording.

31) RULES AND REGULATIONS
Tenant, its employees, agents and assigns, agree to comply with the Rules and
Regulations with respect to the Premises and Building which are set forth at the
end of this Lease as Exhibit B and are expressly made a part hereof. Landlord
shall have the right to make non- capricious, unilateral additions and
amendments thereto from time to time that do not impose any monetary obligation
on Tenant, its employees, agents and servants, and Tenant, its employees, agents
and servants agree to comply with such additions and amendments after notice
from Landlord.

32) IMPROVEMENTS
The Premises are being leased to the Tenant on an "AS IS" basis except as to the
following:

     (A) By no later than September 15, 2000, Landlord will perform, at its
expense and in a good and workmanlike manner, the work itemized below:

          1) Create reception area; remove existing demising wall between two
offices in southwest corner of suite to create one large office with one door

          2) Repair existing cabinets in kitchen; furnish and install new
building standard counter top; and furnish and install door at kitchen entrance

          3) Furnish and install new building standard carpet throughout;
furnish and install new building standard VCT in kitchen; remove existing wood
paneling and wall covering and repaint all painted surfaces; furnish and install
new building standard miniblinds on windows; and repair and/or replace ceiling
tiles throughout, as required; repair and or replace lighting fixtures as
required

     (B) Tenant will be responsible for the cost and implementation of the items
listed below and will, if Landlord performs said work, reimburse it promptly
upon substantial completion as invoiced.

          1) All computer and telephone cabling and wiring

33) CAPTIONS AND HEADINGS
The captions and headings throughout this Lease are for convenience and
reference only and the words contained therein shall in no way be held or deemed
to define, limit, describe, explain, modify, amplify or add to the
interpretation, construction, or meaning of any provision of the scope or intent
of this Lease nor in any way affect this Lease. Whenever herein the singular
number is used, the same shall include the plural where the context so requires,
and vice versa.

34) OPTION TO EXTEND TERM
Tenant shall have the option to extend the original term of this Lease for a
period of three (3) years, commencing on the day following the expiration of the
original term, so long as this Lease is in effect then and no event of default
exists at the time of notice required hereunder or any other time from said
notice through the expiration of the original term. The base rent for the first
year of said extended term shall be based on prevailing market rates for
comparable space in the Building at that time (as determined by Landlord) and
shall become the new base rent for the extension term. Landlord shall advise
Tenant by no later than October 1, 2002 of the amount of the base rent for the
extended term. Tenant shall have the right to exercise such option by written
notice to Landlord by no later than December 1, 2002. Once exercised, such
option shall be irrevocable. Tenant shall have no further right to extend this
Lease than the one time outlined hereunder. All provisions of this Lease shall
remain in effect during said extension except as modified hereunder.

35) ENTIRE AGREEMENT
This Lease contains the entire agreement between the parties, and any executory
agreement hereafter made shall be ineffective to change, modify, discharge or
effect an abandonment of it in whole or in part unless such executory agreement
is in writing and signed by the party against whom enforcement of the change,
modification, discharge or abandonment is sought.

36) SECURITY DEPOSIT
Tenant, concurrently with the execution of this Lease, shall deposit with
Landlord the sum of Ten Thousand Eight Hundred Ninety-eight Dollars and Sixteen
Cents ($10,898.16) the receipt of which is hereby acknowledged by Landlord,
which shall serve as a security deposit. On prior written notice to Tenant,
Landlord shall have the right to apply this deposit towards curing any breach of
this Lease. If Landlord so elects to use said deposit in this fashion, said
monies used shall be deemed Additional Rent and Tenant shall be responsible for
paying Landlord the amount needed to restore said deposit to its original level
upon demand. To the extent permitted by law, Landlord shall be entitled to full
use of said deposit and shall not be required to maintain said deposit in a
separate account nor to pay Tenant any interest on account thereof.
Landlord shall return the security deposit to Tenant within thirty (30) days
after the expiration or earlier termination of this Lease.

37) BROKER WARRANTY
Tenant represents that Tenant has dealt directly with, and only with, MANEKIN
BROTHERS ABESHOUSE, LLC (“MBA”) and COLLIERS PINKARD as brokers in connection
with this Lease (collectively the “brokers”), and that insofar as Tenant knows,
no other broker negotiated this Lease or is entitled to any commissions in
connection with it. Landlord represents to Tenant and Tenant represents to
Landlord that Landlord has dealt directly with the Brokers and that insofar as
either party knows, no other broker negotiated this Lease or is entitled to any
commissions in connection with it. Each party shall hold the other harmless from
and indemnify the other party for any costs incurred by the other party arising
out of any other broker’s claim that such other broker has assisted either party
hereto with respect to this Lease, unless claim is valid in which case the party
responsible will bear all costs associated with said defense or action. Landlord
covenants and agrees to pay MBA a full brokerage commission in connection with
this Lease, and that Landlord shall compensate its broker, Colliers Pinkard, in
accordance with the agreement between Landlord and Colliers Pinkard.

38) PREMATURE TERMINATION
Notwithstanding anything to the contrary contained in this Lease, and if Tenant
is not in default at time of notice to Landlord or at any time from date of
notice until September 30, 2003, Tenant shall have a one-time option to
terminate this Lease (“termination option”) in accordance with the following
terms and conditions:

    A) If Tenant desires to exercise the Termination Option, Tenant shall give
Landlord irrevocable written notice (“termination notice”) of Tenant’s exercise
of this Termination Option by no later than 90 days before the “Termination
Date”. The Termination Date may be at the end of any month between September 1,
2001 and April 30, 2003. The Termination Date shall be the date on which this
Lease shall terminate and be of no further force or effect.

    B) For such premature Termination Notice to be effective, it must be
accompanied by the termination fee in an amount equal to two (2) monthly
installments of the then current Rent, plus any unamortized costs born by
Landlord under Article 36 or 32 based upon a 6 year amortization schedule, which
shall be payable only in cash or certified funds. If Tenant exercises the
Termination Option, Tenant covenants and agrees to surrender full and complete
possession of the Premises to Landlord on or before the Termination Date in
accordance with the provisions of this Lease.

    C) If Tenant properly and timely exercises the Termination Option and
properly and timely satisfies all other monetary and non-monetary obligations
under this Lease, this Lease shall cease and expire on the Premature Termination
Date with the same force and effect as if the Termination Date were the date
originally provided in this Lease as the expiration date of the term hereof.

39) FACSIMILE SIGNATURES; COUNTERPARTS
Signatures to this Lease transmitted by telecopy shall be valid and effective to
bind the party so signing. Each party agrees to promptly deliver an execution
original to this Lease with its actual signature to the other party within 15
days of said execution, it being expressly agreed that each party to this Lease
shall be bound by its own telecopied signature and shall accept the telecopied
signature of the other party to this Lease. The Lease bearing the original
signatures shall be the final and valid copies, and it shall exactly duplicate
the faxed signature versions.


RULES & REGULATIONS

1. Tenant shall not obstruct or permit its agents, employees, contractors, etc.
to obstruct, in any way, the sidewalks, entry passages, corridors, halls, or
stairways of the Building, or use the same in any other way than as a means of
passage to and from the Premises; bring in, store, test or use any materials in
the Building which could cause a fire or an explosion or produce any fumes or
vapor; make or permit any improper noises in the Building; throw substances of
any kind out of the windows or doors, or down the passages of the Building, or
in the halls or passageways; sit on or place anything upon the window sills; or
clean the windows.

2. Water closets, urinals and lavatories shall not be used for any purpose other
than those for which they were constructed; and no towels, sweepings, rubbish,
ashes, newspaper or any other substances of any kind shall be thrown into them.
Waste and excessive or unusual use of water is prohibited.

3. Tenant shall not (i) obstruct the windows, doors, partitions and lights that
reflect or admit light into the halls or other places in the Building, or (ii)
inscribe, paint, affix or otherwise display signs, advertisements or notices in,
on, upon or behind any windows or on any door, partition or other part of the
interior or exterior of the Building without the prior written consent of
Landlord (which consent shall not be delayed). If such consent be given by
Landlord, any such sign, advertisement, or notice shall be inscribed, painted or
affixed by Landlord, or a company approved by Landlord (which approval shall not
be delayed), but the cost of the same shall be charged to and be paid by Tenant
and Tenant agrees to pay the same promptly, within fifteen (15) days after
receipt of a reasonably detailed invoice therefore.

4. No contract of any kind with any supplier of towels, water, ice, toilet
articles, waxing, rug shampooing, Venetian blind washing, furniture polishing,
lamp servicing, cleaning of electrical fixtures, removal of waste paper, rubbish
or garbage, or other like service shall be entered into by Tenant, nor shall any
vending machine, including 2 burner or commercial coffee maker, of any kind, be
installed in the Building, without the prior written consent of Landlord (which
consent shall not be delayed).

5. Any electrical work must be approved by Landlord and shall be performed by
Landlord or Landlord’s approved contractor (which approval shall not be
delayed). Any exposed wiring run through the ceiling space must be in either in
conduit or greenfield or utilize Teflon covered wire, as all ceilings are return
air plenums.

6. No additional lock or locks shall be placed by Tenant on any door in the
Building, without prior written consent of Landlord. Two keys will be furnished
to Tenant by Landlord for their suite entrance door and any interior door.
Tenant, its agents and employees, shall not change any locks without the prior
approval of Landlord and all locks shall be keyed to Landlord’s master system.
All keys shall be returned to Landlord at the termination of the tenancy, and,
in the event of loss of any keys furnished, Tenant shall pay Landlord the cost
thereof.

7. Tenant shall not employ any person or persons other than Landlord’s janitors
for the purpose of cleaning the premises, without prior written consent of
Landlord (which consent shall not be unreasonably delayed). Except as otherwise
provided in the Lease, Landlord shall not be responsible to Tenant for any loss
of property from the Premises however occurring, or for any damage done to the
effects of Tenant by such janitors or any of its employees, or by any other
person or any other cause.

8. No bicycles, vehicles or animals of any kind shall be brought into or kept in
or about the Premises.

9. Tenant shall not conduct, or permit any other person to conduct, any auction
upon the Premises; manufacture or store goods, wares or merchandise upon the
Premises, without the prior written approval of Landlord, except the storage of
usual supplies and inventory to be used by Tenant in the conduct of its
business; permit the Premises to be used for gambling; make any unusual noises
in the Building, permit to be played any musical instrument in the Premises;
permit to be played any radio, television, recorded or wired music in such a
loud manner as to disturb or annoy other tenants; or permit any unusual odors to
be produced upon the Premises. Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a public stenographer or
typewriter, or for the storage, manufacture, or sale of intoxicating beverages,
tobacco in any form, or as a food service, barber or manicure shop.

10. No awnings or other projections shall be attached to the outside walls of
the Building. No curtains, blinds, shades, or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises, without
the prior written consent of Landlord (which consent shall not be delayed). Such
curtains, blinds and shades must be of a quality, type, design, and color and
attached in a manner approved by Landlord (which approval shall not be delayed).

11. Canvassing, soliciting, and peddling in the Building are prohibited, and
Tenant shall cooperate to prevent the same.

12. Tenant, before closing and leaving the Premises, shall ensure that all
windows are closed and locked and that all entrance doors are locked, and that
all lights and appliances are turned off.

13. The Landlord shall in all cases have and retain the power to prescribe the
weight, proper position and manner of support of all safes and all damage done
to the Building by taking or putting out any safe or other freight, or during
the time it is in or upon the Premises, shall be repaired at the expense of the
Tenant but by contractors or mechanics named by the Landlord. The moving of
safes shall occur at such time as the Landlord shall designate and the persons
employed to move safes in and out of the Building must be acceptable to the
Landlord. No freight, furniture or bulky matter of any description will be
received into the building or carried up or down except during hours designated
by the Landlord. There shall not be used in the Premises or in the Building,
either by Tenant or by others in the delivery or receipt of merchandise, any
hand trucks except those equipped with rubber tires and side guards.

14. Landlord shall have the right to prohibit any advertising by Tenant which in
Landlord’s opinion tends to impair the reputation of the Building or its
desirability as a building for offices, and, upon written notice from Landlord,
Tenant shall refrain from or discontinue such advertising. A number of “Visitor
Parking” spaces shall be available for the benefit of Tenant’s invitees or
callers to be used in common with other Tenants of the Building. Under no
circumstances are “Visitor Parking” spaces or other “assigned” spaces to be used
by the Tenant or any of its employees. Persistent disregard of the Landlord’s
regulations on parking by the Tenant or his employees shall constitute a
violation of the Lease.

15. Except as otherwise provided in the Lease, Landlord shall not be responsible
for interrupted heat, air conditioning, electrical, plumbing or light supply,
nor for any accident in the operation of these systems, provided that such
interruption is not caused by Landlord or Landlord’s agents, employees, or
contractors negligence or willful misconduct.

16. Tenant shall list all equipment permanently affixed to Premises on Tenant’s
letterhead, or a blank which will be furnished by Landlord. Such list shall be
presented at the office of the Building for approval before such articles are
taken from the Building.

17. Landlord hereby reserves to itself any and all rights not granted to Tenant
hereunder, including, but not limited to, the following rights which are
reserved to Landlord for its purposes in operating the Building:

(a) the exclusive right to the use of the name of the Building for all purposes,
except that Tenant may use the name as its business address and for no other
purpose;
     (b) the right to change the name or address of the Building, without
incurring any liability to Tenant for doing so;
     (c) the right to install and maintain a sign or signs on the exterior of
the Building;
     (d) the exclusive right to use or dispose of the use of the roof of the
Building;
     (e) the right to limit the space on the directory of the Building to be
allotted to Tenant; (Tenant, however, shall have directory space as permitted in
an equitable fashion to all tenants in the Building).
     (f) the right to grant to anyone the right to conduct any particular
business or undertaking in the Building;
     (g) the right to assign parking spaces and establish vehicle and personnel
traffic flow patterns and regulations.

18. Tenant shall at no time attempt to solicit the leasing, or exchanging, of
building space with other tenants or parties, without first obtaining specific
written approval from the Landlord.

IN WITNESS WHEREOF, each party hereto has executed this Agreement by causing it
to be signed by a duly authorized representative, on the day and year stated in
the commencement.


WITNESS:                  LANDLORD: HEAVER PROPERTIES, LLC
/s/ illegible                      /s/ Allan B. Heaver                   (SEAL)
                                   Allan B. Heaver, Managing Member

WITNESS:                  TENANT:           EarthShell CORPORATION
/s/ illegible                      /s/ Vincent J. Truant                 SEAL)
                                   Sr. Vice President



STATE OF MARYLAND, COUNTY OF BALTIMORE, TO WIT:

I HEREBY CERTIFY that on this 24 day of August 2000, before me, a Notary Public
of the State aforesaid, personally appeared Allan B. Heaver, known to me (or
satisfactorily proven) to be the person whose name is subscribed to the within
instrument, who signed the same in my presence and acknowledged that he executed
the same for the purpose therein contained.

WITNESS my hand and Notarial Seal.
Janice M. Marety
          Notary Public
My commission expires: 10/1/01

STATE OF MARYLAND COUNTY OF BALTIMORE TO WIT:

I HEREBY CERTIFY that on this 23 day of August, 2000, before me, the subscriber,
a Notary Public of the State aforesaid, personally appeared Vincent Truant who
acknowledged himself to be the duly authorized representative of EarthShell
Corporation, and that as such, executed by signing in my presence, the foregoing
instrument for the purposes therein contained.

WITNESS my hand and Notarial Seal.
Janice M. Marety
          Notary Public
My commission expires: 10/0/01

Exhibit A

Drawing: Outline of offices

Heaver Plaza - Second Floor
Suite 200

Exhibit C

Drawing: Outline of Executive Parking Spaces

Heaver Plaza - Second Floor
Suite 200

SUMMARY

HEAVER PLAZA LEASE


LANDLORD:                           HEAVER PROPERTIES, LLC
                                    FEDERAL ID # 52-1437213

TENANT:                             EarthShell CORPORATION

PREMISES:                           SUITE 200, HEAVER PLAZA

BASE RENT:                          $65,388.96/ANNUAL  $5,449.08/MONTHLY
----------------------------------------------------------------------

ANNIVERSARY DATE:                   OCTOBER 1

ANNUAL ESCALATION:                  3%

R.E. TAX:                           2.99%

COMMENCEMENT DATE:                  SEPTEMBER 15, 2000

TERMINATION DATE:                   SEPTEMBER 30, 2003

TERM:                               3 YEARS AND ONE HALF MONTH WITH
                                    ONE 3 YEAR OPTION

PARKING SPACES:                     14

CSL INSURANCE LIMIT:                $1,000,000
----------------------------------------------------------------------

NOTICE:           HEAVER PROPERTIES, LLC
                  SUITE 707, HEAVER PLAZA
                  1301 YORK ROAD
                  LUTHERVILLE, MD   21093-6080
                  PHONE: (410) 321-7501  FAX:  (410) 321-5679

TENANT:           EarthShell CORPORATION
                  SUITE  200, HEAVER PLAZA
                  1301 YORK ROAD
                  LUTHERVILLE, MD  21093

COPY TO:          VENABLE, BAETHER AND HOWARD, LLP
                  1800 MERCANTILE BANK & TRUST BUILDING
                  TWO HOPKINS PLAZA
                  BALTIMORE, MD   21201-2978
                  ATTN:   KEVIN L. SHEPHERD, ESQUIRE

